Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-10 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a light sensor behind the array of pixels that detects light passing through a transparent portion of the display layer, wherein the display layer is interposed between the display cover layer and the light sensor.”
Claims 11-15 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the transparent portion is located within the array of organic light-emitting diode pixels; and a light sensor behind the display layer that is aligned with the transparent portion of the display layer and that detects light through the display layer.”
Claims 16-20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the pixel array includes first and second pixels and wherein the first region is between the first and second pixels; and a light sensor that is overlapped by the display layer, wherein the light sensor detects light passing through the first region of the display layer.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shi et al. (Patent No. US 5,705,285 B2) discloses an organic electroluminescent display device including a plurality of pixels (10) including a substrate (12) upon which is disposed on a plurality of different light influencing elements. 
Miyazawa (Patent No. US 7,025,647 B2) discloses an organic electroluminescence display including a plurality of layers including a low refractivity layer, a seal layer, a positive electrode, a luminous layer, a positive hole transfer layer and a negative electrode laminated on a substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEUNG C SOHN/
Primary Examiner, Art Unit 2878